Citation Nr: 0817281	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection for PTSD is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression, and if so, whether service connection for major 
depression is warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the March 2006 statement of the case (SOC), the RO 
reopened the veteran's PTSD claim and denied the matter after 
a de novo review.  Nevertheless, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

As originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to service 
connection for chloracne.  That issue was considered in the 
rating action on appeal.  It was the subject of a notice of 
disagreement (NOD) and was included in the SOC, but was not 
included in the substantive appeal.  Therefore, consideration 
herein is limited to the issues listed on the first page of 
the present decision.

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.



FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in March 1996 and November 1999 and were not appealed; the 
November 1999 rating action was the last final denial as to 
that issue on any basis before the present attempt to reopen 
the claim.  

2.  The evidence received since the November 1999 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for PTSD, and therefore is material evidence.  

3.  A claim for service connection for major depression was 
denied by the RO in January 1985 and not appealed; the 
January 1985 rating action was the last final denial as to 
that issue on any basis before the present attempt to reopen 
the claim.  

4.  The evidence received since the January 1985 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for major depression, and therefore is material evidence.  

5.  Major depression did not manifest during service, and is 
not attributable to any event during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for major depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In a letter dated in April 2004, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  This 
letter pre-dated the RO's December 2004 rating decision.  See 
also VCAA letter dated in March 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claims for service connection for PTSD and major depression.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that a 
March 2006 letter from the RO provided the information 
required by Dingess.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence - PTSD


Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2004, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
1985 and November 1999 RO decisions.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In January 1985, after reviewing the veteran's service 
medical records, the RO denied the claim for service 
connection for major depression because a current diagnosis 
was not of record.  In November 1999, after reviewing the 
veteran's service medical and administrative records, the RO 
denied the veteran's PTSD claim because a current diagnosis 
of PTSD was not of record.  He did not appeal either 
decision.  Thus, the claims became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  In February 
2004, the veteran filed an informal claim, seeking to reopen 
the matters.  

The RO's current denials in this case have been predicated 
upon the fact that new and material evidence had not been 
submitted to reopen either claim.  Therefore, any "new" 
evidence would have to at the very least, show current 
diagnoses of major depression and PTSD.  

Since the January 1985 and November 1999 RO decisions, new 
and material evidence has been submitted.  Of record is a 
1996 VA examination report which shows the veteran was 
suffering from some mild depression, much of it due to work-
related issues which were significantly affected by severe 
hearing loss.  Also of record are VA outpatient treatment 
reports dated in 2003, which show a diagnosis of PTSD and 
suggests that it is related to military stressors.  As such, 
the evidence is new, in the sense that it was not of record 
when the RO denied the claims and it is material, 
particularly, in view of the less stringent standard for 
materiality set forth in Hodge.  That is, it is material 
because it addresses the fundamental requirements for service 
connection - namely, evidence of current diagnoses and of a 
possible correlation to his military service, overcoming the 
primary reason the RO previously denied the claims.  




As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO's April 2004 
notice to the veteran was in substantial compliance with the 
recent decision in Kent, supra, which addressed the 
appropriate VCAA notice to be provided in requests to reopen 
previously denied claims.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to the underlying service 
connection claims.  See Dingess, supra.  In addition, VA must 
consider the bases for the prior denial and respond with a 
notice letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish entitlement to the underlying claim 
in the previous denial.  Such notice to the veteran is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

With regard to the issue of major depression, the RO has 
adequately advised the veteran as to the basis for the 
previous denial and the necessary evidence to reopen his 
claim and obtain benefits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  Therefore, 
given that the veteran had adequate notice of the applicable 
regulations, he is not prejudiced by the Board's review of 
the merits of the major depression claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the case of the PTSD claim, this evidence provides a 
potential basis for service connection, which must, at a 
minimum, be developed, particularly under the provisions of 
the VCAA.  Thus the PTSD claim will be reopened and 
development will be separately conducted.

Service Connection - Major Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit-of-the-doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Here, the veteran's service medical records (SMRs) fail to 
reveal any significant psychiatric disorder.  He did not 
indicate specific symptoms during service, and none are 
documented in the SMRs.  Moreover, no pertinent psychiatric 
complaints or findings were recorded at the time of 
separation from active duty in 1969.  In fact, the veteran 
specifically denied depression or excessive worry.  As a 
result, the veteran's SMRs do not affirmatively establish 
that any psychiatric had its onset during military service.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of any pertinent psychiatric disorder.  
The post-service evidentiary record shows the veteran first 
complained of depression in 1996, 27 years after his 
separation from active service.  

The absence of evidence of a chronic disability in the SMRs 
or of persistent symptoms of a psychiatric disorder between 
separation from service and the first evidence of a 
disability many years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the claimed major 
depression to military service.  See Hickson, supra.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing this claim; however, 
given the facts of the case, a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed major depression may be 
associated with service.  Instead, it is clear upon review of 
the record that the veteran developed the claimed disability 
several years after separation from active military service, 
and that it is not related to any event or incident in 
service.  Because the evidence of record is sufficient to 
make a decision in this case, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence weighs against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

As new and material evidence has been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is reopened.  The appeal is allowed to this extent only.

The reopened claim for service connection for major 
depression is denied.  


REMAND

In view of the determination that the veteran's claim of 
service connection for PTSD is reopened, the Board finds that 
additional development is necessary before a decision on the 
merits of the claim can be reached.

The veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam 
from May 1967 to December 1968.  He reported that his unit 
was stationed in Da Nang, and his claimed combat exposure 
included being subjected to mortar attacks, rocket attacks, 
and sniper fire, and their aftermath during the Tet Offensive 
in 1968.  He recalled one specific time when he and one other 
soldier were on guard duty in a tower across the road from a 
prisoner-of-war (POW) camp.  He said the Vietnamese were 
advancing in an attempt to free the POWs, and there was an 
ensuing battle which took place about 500 yards away and 
claimed approximately 600 lives.  He was not rescued until 36 
hours later, and during that time only got 2-3 hours of 
sleep.  He stated that it was terrifying, and that he was 
concerned not only for himself but for the less experienced 
soldier who was with him.  He did not provide any information 
concerning the time or location of the claimed event, and 
there was no indication that he personally witnessed any 
deaths.  However, apart from obtaining service personnel 
records, it does not appear that the RO made efforts to 
verify the veteran's claimed stressors.  


Verification requires that the veteran provide, at a minimum, 
a description of one or more in-service stressor events which 
can be documented, the location where the incident(s) took 
place, the approximate date of any such incident, and the 
unit of assignment at the time the stressful event(s) 
occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  The veteran's 
DD Form 214 and personnel records, which are already 
associated with the claims file, indicate that he served with 
the 85th Maintenance Company from May 1967 to December 1968, 
and that he participated in the Vietnam Counteroffensive 
Phase II; Vietnam Counteroffensive Phase III and Tet 
Counteroffensive campaigns.  The Board notes that if the 
veteran was stationed with a unit that was present while 
enemy attacks occurred, it would strongly suggest that he 
was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred would corroborate his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  However, the approximate date of the attack 
on the guard tower and the exact location of the unit at the 
time of the attack is necessary for verification.  Once the 
veteran has provided the necessary information, such 
verification should be pursued.  

Following completion of the additional development requested 
herein, if the RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by a 
psychiatrist.  If PTSD is diagnosed, the manifestations 
should be described in detail, the stressor should be 
identified, and the evidence accepted to document the 
stressor should be indicated.

Also, since this claim could have a significant impact upon 
the veteran's pending claim for TDIU, that issue is 
inextricably intertwined and it is appropriate to defer 
consideration of this claim until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on this issue is deferred pending 
completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  Contact the veteran and request that 
he provide a more specific and detailed 
statement describing his alleged 
stressors, including, but not limited to 
(1) the approximate date (within a 60-day 
time frame) of the attack on his unit 
while he was in the guard tower and the 
exact location of the unit at the time of 
the attack; and (2) the name and rank of 
the soldier who served with him in the 
guard tower.  He should be informed of 
the need for specific dates, locations, 
detailed descriptions of the claimed 
event, and any other information 
concerning any individuals involved in 
the events, including their names, ranks, 
units of assignment, or any other 
identifying detail that would prove 
helpful in attempting to verify his 
stressors.  He is advised that this 
information is necessary to obtain 
supportive evidence of the alleged 
stressor event, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

3.  A copy of the veteran's DD Form 214, 
together with the stressor information 
that has already been provided by or 
obtained from him, should be submitted to 
the JSSRC for an attempt at stressor 
verification.  The JSRRC should provide 
any information that might corroborate the 
veteran's alleged stressor.  At a minimum, 
request a report of unit history and 
lessons learned covering the 85th 
Maintenance Company, particular during the 
Tet Offensive in 1968, or any other period 
for which the veteran has provided 
sufficient information of an in-service 
stressor.  If the case is not referred to 
JSRRC, the RO should explain in the record 
why it was not.  

4.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If an alleged stressor is 
verified, identify the nature of the 
specific stressor or stressors 
independently established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, an alleged in-service 
stressor has been verified, afford the 
veteran a psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), that the PTSD is a 
result of an in-service stressor or 
stressors verified by the RO, or whether 
such a cause is unlikely (i.e., a 
probability of less than 50 percent).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate both the service connection 
claim and the TDIU claim by evaluating 
all evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The RO 
should make a determination as to whether 
the veteran meets the rating criteria for 
TDIU set forth in 38 C.F.R. §§ 4.15, 
4.16, and whether he is precluded, solely 
by service-connected disabilities, from 
following a substantially gainful 
occupation, to support a TDIU.  

7.  If the benefits sought on appeal 
remain denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


